Title: To Thomas Jefferson from Pierce Butler, 21 April 1803
From: Butler, Pierce
To: Jefferson, Thomas


          
            Dear Sir
                     
            Charleston April 21. 1803
          
          The inclosed letter must plead my apology for troubling you—I know Mr. Fitzpatrick to be a good, and prudent Man, who may be made useful in a Young Country—He is possessed of good property—
          I have the honor to be with great Consideration Yr Most Obedt
          
            P. Butler
          
        